UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54586 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 27-0801073 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 33 South Commercial Street Manchester, NH (Address of principal executive offices) (Zip Code) 978-886-0421 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 10, 2011 Common Stock, $0.001 par value per share 16,243,206 shares BOSTON THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 PART II - OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “BTI” or "Company" refer to the consolidated operations of Boston Therapeutics, Inc., a Delaware corporation, formerly called Avanyx Therapeutics, Inc., and its wholly owned subsidiaries. PART I - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements 3 Boston Therapeutics, Inc. (Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Balance Sheets March 31, 2012 and December 31, 2011 March 31, 2012 December 31, 2011 ASSETS Cash $ $ Accounts receivable - Prepaid expenses and other current assets Inventory, net Total current assets Intangible assets Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Advances - related party Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 16,223,206 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Stock subscription receivable (see Note 3) ) - Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 4 Boston Therapeutics, Inc. Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Statements of Operations For the Three Month Periods Ended March 31, 2012 and 2011 and the Period from Inception (August 24, 2009) through March 31, 2012 For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 Period From Inception (August 24, 2009) to March 31, 2012 Revenue $ $ $ Cost of goods sold Gross margin ) ) ) Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) ) Other expenses: Interest expense-related party Foreign currency loss - Total other expense Net loss $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted 5 Boston Therapeutics, Inc. (Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Statements of Cash Flows For the Three Month Periods Ended March 31, 2012 and 2011 and the Period from Inception (August 24, 2009) through March 31, 2012 For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 Period From Inception (August 24, 2009) to March 31, 2012 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Amortization of intangible assets Stock based compensation Issuance of common stock in exchange for consulting services - - Changes in: Accounts receivable ) - ) Inventory ) ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Net cash acquired in acquisition of Boston Therapeutics, Inc. - - Net cash provided by investing activities - - Cash flows from financing activities Proceeds from advances - related party - Proceeds from issuance of common stock - related party - - Proceeds from issuance of common stock - - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
